 



Exhibit 10.2
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of April 25, 2008, by and between Euronet Worldwide, Inc., a
Delaware corporation (“Employer”), and Mr. Miro Bergman, a U.S. citizen whose
current residence is in Budapest, Hungary (“Employee”). (Each of the above may
be individually referred to herein as a “Party” and collectively as the
“Parties.”)
RECITALS
Employer and Employee entered into an Employment Agreement dated as of June 1,
2003 (the “Original Agreement) providing for certain repatriation benefits.
The parties wish to amend and restate the Original Agreement to provide certain
terms under which Mr. Bergman will be repatriated back to the United States, as
provided herein.
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the adequacy of which is hereby
acknowledged, Employer and Employee, each intending to be legally bound, agree
as follows:
     1. Original Agreement Terminated. The Original Agreement will be
terminated, superseded and replaced in its entirety by this Agreement as of
May 15, 2008 or such later date as is mutually agreed by the Parties (the
“Effective Date”). Notwithstanding this Section 1, Employee will be entitled to
any payments that are accrued by unpaid to Employee as of the time of execution
of this Agreement, including, without limitation, his annual bonus for 2007 and
any tax equalization payments due for the period up to the Effective Date.
     2. Term. The term of Employee’s employment under this Agreement shall
continue for an initial term expiring 12 months after the Effective Date (the
“Initial Term”). Following the expiration of the Initial Term, this Agreement
shall continue on a month to month basis unless terminated by either party upon
30 days’ prior notice. The entire term of this Agreement shall be referred to as
the “Term.”
     3. Duties. Employee will report to the CEO and President of Employer and
undertake special assignments as mutually agreed.  In this capacity, Employee
will continue to serve as a Board member and/or director of Euronet subsidiary
companies as requested by Employer. He shall work from his home, provided that
attendance may be required at the Employer’s headquarters from time to time, not
to exceed three days a month.
     4. Compensation.
     a) During the Term, as compensation for services rendered by Employee
hereunder, Employer shall pay Employee a base salary of $60,000 per annum, in
installments in accordance with Employer’s general practices (as in effect from
time to time, “Base Salary”). Employee shall continue to vest in and otherwise
be entitled to all of the benefits of any equity awards that have previously
been granted by Employer to Employee.

 



--------------------------------------------------------------------------------



 



     b) Employer will pay or reimburse Employee for expenses arising in
connection with his repatriation, including the cost of moving household effects
and airfare for himself and his family, within a limit of $30,000.
     5. Other Benefits. During the Term, Employee shall continue to participate
in any benefit plans in which he currently participates, provided that it is
understood Employee will elect COBRA coverage commencing as of the Effective
Date. He shall be entitled to annual paid vacation in accordance with the
policies of Employer as applicable to employees of the Kansas City office, but
with a minimum of 20 days per year. The timing of the holiday shall be approved
by the Employer in advance.
     6. Business Expense Reimbursement. Employer shall reimburse Employee for
all reasonable and proper business expenses incurred by Employee in the
performance of Employee’s duties hereunder during the Term, in accordance with
Employer’s customary practices for executive level employees, and provided such
business expenses are reasonably documented.
     7. Restrictions on Employee’s Conduct.
          (a) Confidential Information. During the Term and for 12 months after
the termination of the Term, Employee shall not disclose or use, directly or
indirectly, any Confidential Information. For the purposes of this Agreement,
“Confidential Information” shall mean all information disclosed to Employee, or
known by him as a consequence of or through Employee’s employment with Employer
(under this Agreement or prior to this Agreement) where such information is not
generally known in the trade or industry or was regarded or treated as
confidential by Employer, and where such information refers or relates in any
manner whatsoever to the business activities, processes, services or products of
Employer. Confidential Information shall include business and development plans
(whether contemplated, initiated or completed), information with respect to the
development of technical and management services, business contacts, methods of
operation, results of analysis, business forecasts, financial data, costs,
revenues, and similar information. Upon termination of the Term, Employee shall
immediately return to Employer all property of Employer and all Confidential
Information, which is in tangible form, and all copies thereof.
          (b) Business Opportunities and Conflicts of Interests.

  (i)   During the Term, Employee shall promptly disclose to Employer each
business opportunity of a type, which, based upon its prospects and relationship
to the existing businesses of Employer, Employer might reasonably consider
pursuing. After termination of this Agreement, regardless of the circumstances
thereof, Employer shall have the exclusive right to participate in or undertake
any such opportunity on its own behalf without any involvement of Employee.    
(ii)   During the Term, Employee shall refrain from engaging in any activity,
practice or act which conflicts with, or has the potential to conflict with, the
interests of Employer, and he shall avoid any acts or omissions which are
disloyal to, or competitive with Employer.

2



--------------------------------------------------------------------------------



 



          (c) Non-Solicitation. During the Term, Employee shall not, except in
the course of Employee’s duties under this Agreement, directly or indirectly,
induce or attempt to induce or otherwise counsel, advise, ask or encourage any
person to leave the employ of Employer, or solicit or offer employment to any
person who was employed by Employer at any time during the twelve-month period
preceding the solicitation or offer.
          (d) Covenant Not to Compete.

  (i)   During the Term, Employee shall not, without Employer’s prior written
consent, directly or indirectly, either as an officer, director, employee,
agent, advisor, consultant, principal, stockholder, partner, owner or in any
other capacity, on Employee’s own behalf or otherwise, in any way engage in,
represent, be connected with or have a financial interest in, any business that
is in competition with Employer. Notwithstanding the foregoing, Employee shall
be permitted to own passive investments in publicly held companies provided that
such investments do not exceed five percent (5%) of any such company’s
outstanding equity.     (ii)   For purposes of this Agreement, a business shall
be deemed to engage in competition with Employer if it is engaged in providing
(i) electronic financial transaction processing services to banks, retailers,
mobile operators or other customers, including ATM or POS outsourcing,
processing of prepaid products or sale of software relating to any of the above,
or (ii) money transfer services. The provisions of this Section 7(e) shall apply
in any location in which Employer has established, or is in the process of
establishing, a subsidiary.

          (e) Employee Acknowledgment. Employee hereby agrees and acknowledges
that the restrictions imposed upon him by the provisions of this Section 7 are
fair and reasonable considering the nature of Employer’s business, and are
reasonably required for Employer’s protection.
          (f) Invalidity. If a court of competent jurisdiction or an arbitrator
shall declare any provision or restriction contained in this Section 7 as
unenforceable or void, the provisions of this Section 7 shall remain in full
force and effect to the extent not so declared to be unenforceable or void, and
the court may modify the invalid provision to make it enforceable to the maximum
extent permitted by law.
          (g) Specific Performance. Employee agrees that if he breaches any of
the provisions of this Section 7, the remedies available at law to Employer
would be inadequate and in lieu thereof, or in addition thereto, Employer shall
be entitled to appropriate equitable remedies, including specific performance
and injunctive relief. Employee agrees not to enter into any agreement, either
written or oral, which may conflict with this Agreement, and Employee authorizes
Employer to make known the terms of this Section 7 to any person, including
future employers of Employee.
     8. Termination.
          (a) Termination by Employer for Cause. At any time during the Term of
this

3



--------------------------------------------------------------------------------



 



Agreement, Employer may terminate Employee’s employment for Cause, as defined
below, upon at least fourteen (14) days written notice setting forth a
description of the conduct constituting Cause. If Employee’s employment is
terminated for Cause, he shall be entitled to:

  (i)   payment of any unpaid portion of Employee’s Base Salary through the
effective date of such termination;     (ii)   reimbursement for any outstanding
reasonable business expense he has incurred in performing Employee’s duties
hereunder     (iii)   the right to elect continuation coverage of insurance
benefits to the extent required by law; and     (iv)   payment of any accrued
but unpaid benefits (including without limitation, any bonus due by virtue of
having met all applicable performance targets prior to the effective date of
such termination), and any other rights, as required by the terms of any
employee benefit plan or program of Employer.

For purposes of this Agreement, “Cause” shall mean: (1) conviction of Employee
of, or the entry of a plea of guilty or nolo contendere by Employee to, any
felony, or any misdemeanor involving moral turpitude; (2) fraud,
misappropriation or embezzlement by Employee; and (3) Employee’s gross
negligence or gross misconduct in the performance of Employee’s assigned duties
for Employer.
               (b) Termination by Employer Without Cause. At any time after the
Initial Term, Employer may terminate Employee’s employment without Cause, by
giving written notice of termination. Any notice of termination shall be
effective as of the first day of the calendar month following the giving of such
notice. If Employee’s employment is terminated without Cause, Employee shall be
entitled to receive from Employer the following:

  (i)   reimbursement for any outstanding reasonable business expense Employee
has incurred in performing his duties hereunder during the Term;     (ii)  
payment of any accrued but unpaid benefits up to and including the effective
date of the termination of employment, and any other rights as required by the
terms of any employee benefit plan or program of Employer; and     (ii)   the
right to elect continuation coverage of insurance benefits to the extent
required by law.

For purposes of this Agreement, termination “without Cause” shall mean
involuntary termination of employment, at the direction of Employer, in the
absence of “Cause” as defined above.
          (d) Voluntary Termination by Employee. Employee may terminate this
Agreement at any time by giving 30 days’ written notice to Employer. If Employee
voluntarily terminates employment for reasons other than Employee’s death or
disability, employee shall be entitled to:

4



--------------------------------------------------------------------------------



 



  (i)   payment of any unpaid portion of Employee’s then current Base Salary
through the effective date of such termination;     (ii)   reimbursement of any
outstanding reasonable business expense Employee has incurred in performing
Employee’s duties hereunder.     (iii)   the right to elect continuation
coverage of insurance benefits to the extent required by law; and     (iv)  
payment of any accrued but unpaid benefits, and any other rights, as required by
the terms of any employee benefit plan or program of Employer.

          (e)   Cash in Lieu of Benefits. If any benefit plan pursuant to which
Employee is entitled to receive benefits pursuant to Section 8 shall by its
terms does not permit participation by Employee following a Termination, then
Employer shall pay to Employee at the time such benefits would have been paid
the value thereof in cash.
     9.   Deductions and Withholding. Employee agrees that Employer may withhold
from any and all payments required to be made by Employer to Employee under this
Agreement all taxes or other amounts that Employer is required by law to
withhold in accordance with applicable laws or regulations from time to time in
effect.
     10. Arbitration. Whenever a dispute arises between the Parties concerning
this Agreement or any of the obligations hereunder, or Employee’s employment
generally, Employer and Employee shall use their best efforts to resolve the
dispute by mutual agreement. If any dispute cannot be resolved by Employer and
Employee, it shall be submitted to arbitration to the exclusion of all other
avenues of relief and adjudicated pursuant to the American Arbitration
Association’s Rules for Employment Dispute Resolution then in effect. The
decision of the arbitrator must be in writing and shall be final and binding on
the Parties, and judgment may be entered on the arbitrator’s award in any court
having jurisdiction thereof. The expenses of the arbitration shall be borne by
the losing Party to the arbitration and the prevailing Party shall be entitled
to recover from the losing Party all of its or Employee’s own costs and
attorney’s fees with respect to the arbitration. Nothing in this Section 10
shall be construed to derogate Employer’s rights to seek legal and equitable
relief in a court of competent jurisdiction as contemplated by Section 6(g).
     11. Non-Waiver. It is understood and agreed that one Party’s failure at any
time to require the performance by the other Party of any of the terms,
provisions, covenants or conditions hereof shall in no way affect the first
Party’s right thereafter to enforce the same, nor shall the waiver by either
Party of the breach of any term, provision, covenant or condition hereof be
taken or held to be a waiver of any succeeding breach.
     12. Severability. If any provision of this Agreement conflicts with the law
under which this Agreement is to be construed, or if any such provision is held
invalid or unenforceable by a court of competent jurisdiction or any arbitrator,
such provision shall be deleted from this Agreement and the Agreement shall be
construed to give full effect to the remaining provisions thereof.
     13. Survivability. Unless otherwise provided herein, upon termination or
expiration of the

5



--------------------------------------------------------------------------------



 



Term, the provisions of Sections 6 through 18 above shall nevertheless remain in
full force and effect but shall under no circumstance extend the Term of this
Agreement (or the Executive’s right to accrue additional benefits beyond the
expiration of the Term as determined in accordance with Section 1 but without
regard to this Section).
     14. Governing Law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of Delaware without regard to the
conflict of law provisions thereof.
     15. Construction. The Section headings and captions contained in this
Agreement are for convenience only and shall not be construed to define, limit
or affect the scope or meaning of the provisions hereof. All references herein
to Sections shall be deemed to refer to numbered sections of this Agreement.
     16. Entire Agreement. This Agreement contains and represents the entire
agreement of Employer and Employee and supersedes all prior agreements,
representations or understandings, oral or written, express or implied with
respect to the subject matter hereof. This Agreement may not be modified or
amended in any way unless in a writing signed by each of Employer and Employee.
No representation, promise or inducement has been made by either Employer or
Employee that is not embodied in this Agreement, and neither Employer nor
Employee shall be bound by or liable for any alleged representation, promise or
inducement not specifically set forth herein.
     17. Assignability. Neither this Agreement nor any rights or obligations of
Employer or Employee hereunder may be assigned by Employer or Employee without
the other Party’s prior written consent. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of Employer and
Employee and their heirs, successors and assigns.
     18. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed properly given if delivered personally or sent by
certified or registered mail, postage prepaid, return receipt requested, or sent
by telegram, telex, telecopy or similar form of telecommunication, and shall be
deemed to have been given when received. Any such notice or communication shall
be addressed:

     
      if to Employer, to
  Euronet Worldwide, Inc.
 
  Attention: Human Resources
 
  4601 College Boulevard, Ste. 300
 
  Leawood, Kansas 66211
 
   
      if to Employee, to
  Miro Bergman

or to such other address as Employer or Employee shall have furnished to the
other in writing.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have duly executed this Agreement, to be
effective as of the date first above written.

             
 
      Euronet Worldwide, Inc.
a Delaware Corporation    
 
           
/s/ Miro Bergman
 
Miro Bergman
      /s/ Kevin Caponecchi
 
By: Kevin Caponecchi    
 
      Title: President    

7